PER CURIAM.

Attorney disciplinary proceeding; attorney publicly reprimanded.

The referee recommended that Attorney Jeffrey C. Des Jardins be publicly reprimanded for misconduct consisting of his neglect of two client matters and his failure to give one of the clients timely notice of his intent to withdraw from representation. The referee *542also recommended that Attorney Des Jardins be required to pay the costs of this proceeding.
We determine that the unprofessional conduct under consideration in this matter warrants the imposition of a public reprimand as discipline. Attorney Des Jardins failed in his duty to act on his clients’ behalf in two matters and failed to protect his client’s rights in one of them after he had decided to withdraw from representation. Thus, he deprived his clients of the professional representation to which they were entitled.
Attorney Des Jardins was admitted to practice law in Wisconsin in 1976 and practices in Green Bay. He has not previously been the subject of an attorney disciplinary proceeding. The referee is the Honorable Rodney L. Young, reserve judge.
Attorney Des Jardins stipulated to the following conduct. In 1983 he was retained by a man to pursue a wrongful dismissal and employment discrimination claim. Attorney Des Jardins filed a complaint in federal court but subsequently failed to appear at a scheduled status conference and a preliminary pretrial conference and failed to meet numerous critical filing deadlines established by the court, all without giving any explanation to the court. The client ultimately discharged Attorney Des Jardins.
In another matter, in December, 1983 Attorney Des Jardins accepted an appointment from the State Public Defender’s office to pursue a criminal appeal on behalf of a person who had been convicted and sentenced to 18 months’ imprisonment. Attorney Des Jardins requested and received a transcript of the trial but did not file a notice of appeal within the statutory period. Despite letters and telephone calls from the client and members of the client’s family, *543Attornéy Des Jardins neglected to contact the client from the time he was retained until March 15, 1984. Attorney Des Jardins failed to notify the client sufficiently in advance of the date upon which his appeal rights would expire and failed to take other steps to assure that those rights would be protected, even though Attorney Des Jardins intended to withdraw from representation.
The referee concluded that the neglect of the two client matters violated SCR 20.32(3) and that Attorney Des Jardins’ failure to give the client timely notice of intent to withdraw from the criminal appeal matter and take steps to insure that the client’s appeal rights were protected violated SCR 20.16(l)(b).
We accept the referee’s findings and conclusions, and we agree that a public reprimand is appropriate discipline for Attorney Des Jardins’ professional misconduct. Further, it is appropriate that Attorney Des Jardins pay the costs of this disciplinary proceeding.
IT IS ORDERED that Attorney Jeffrey C. Des Jardins is publicly reprimanded for unprofessional conduct.
IT IS FURTHER ORDERED that within 60 days of the date of this order Jeffrey C. Des Jardins pay to the Board of Attorneys Professional Responsibility the costs of this disciplinary proceeding, provided that if the costs are not paid within the time specified and absent a showing of his inability to pay the costs within that time, the license of Jeffrey C. Des Jardins to practice law in Wisconsin shall be suspended until further order of the court.